     Case 1:21-cv-00508-JPW-PT Document 6 Filed 04/09/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TUCKER GINN,                         :   Civil No. 1:21-CV-0508
                                     :
           Petitioner,               :
                                     :
           v.                        :
                                     :
KEVIN KAUFFMAN, et al.,              :
                                     :
           Respondent.               :   Judge Jennifer P. Wilson
                                   ORDER

     AND NOW, on this 9th, day of April, 2021, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

     1.    The petition for writ of habeas corpus pursuant to 28
           U.S.C. § 2254 is DENIED without prejudice.

     2.    A certificate of appealability is DENIED.

     3.    The Clerk of Court is directed to CLOSE this case.

                                         s/ Jennifer P. Wilson
                                         JENNIFER P. WILSON
                                         United States District Court Judge
                                         Middle District of Pennsylvania
